UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7293



PETRA E. HERNANDEZ,

                                                Petitioner - Appellant,

          versus


CAROL CALDWELL; MACK JARVIS,

                                               Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-97-717-5-H)


Submitted:   August 29, 2002                 Decided:   October 16, 2002


Before WILKINS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Petra E. Hernandez, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Petra E. Hernandez seeks to appeal the district court’s order

denying relief on her petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the district court’s opinion and

conclude on the reasoning of the district court that Hernandez has

not made a substantial showing of the denial of a constitutional

right. Hernandez v. Caldwell, No. CA-97-717-5-H (E.D.N.C. July 18,

2001).   Accordingly, we deny a certificate of appealability and

dismiss the appeal.       See 28 U.S.C. § 2253(c) (2000).          We deny

Hernandez’s motions for appointment of counsel and formal briefing.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                    2